UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-1396


PATRICIA A. EADDY,

                Plaintiff - Appellant,

          v.

MICHAEL J. ASTRUE, Commissioner, Social Security,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Thomas M. DiGirolamo, Magistrate Judge.
(8:11-cv-02307-TMD)


Submitted:   July 26, 2013                 Decided:   August 6, 2013


Before AGEE and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patricia A. Eaddy, Appellant Pro Se.      Alex Gordon, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patricia A. Eaddy appeals the district court’s order

upholding    the   Commissioner   of       Social   Security’s   decision    to

reduce her widow’s benefits.           We have reviewed the record and

find   no   reversible   error.    Accordingly,         we   affirm   for   the

reasons stated by the district court.                Eaddy v. Astrue, No.

8:11-cv-02307-TMD (D. Md. Jan. 31, 2013).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                      AFFIRMED




                                       2